Citation Nr: 0122318	
Decision Date: 09/10/01    Archive Date: 09/19/01

DOCKET NO.  98-18 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active service from October 1972 to January 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the VA 
Regional Office (RO) in Pittsburgh, Pennsylvania.

This matter was remanded by the Board in August 1999 and 
September 2000.  It has been returned to the Board for 
appellate review.


FINDINGS OF FACT

1.  The veteran has a current diagnosis of schizophrenia.

2.  The preponderance of the evidence is against a finding 
that the veteran's current schizophrenia had its onset in 
service.


CONCLUSION OF LAW

Schizophrenia was not incurred or aggravated during the 
veteran's active service.  38 U.S.C.A. §§ 1110, 1111, 1153 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304(b), 
3.306, 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

i.  Veterans Claims Assistance Act

The Board finds that the RO has complied with the 
instructions contained in the August 1999 and September 2000 
Board remands.  The RO has obtained copies of the reported 
treatment records and afforded the veteran an examination in 
order to obtain an opinion as to the relationship between his 
current schizophrenia and service.  Cf. Stegall v. West, 11 
Vet. App. 268 (1998).  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Specific guidelines for obtaining service records, records in 
the custody of a Federal agency, and records not in the 
custody of a Federal agency; guidelines for notifying the 
claimant when records are unavailable; and, guidelines as to 
when a VA examination is required are found at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)(1-4), (d), (e)).  See also 
38 U.S.C.A. § 5103A(a-d) (West Supp. 2001).  38 C.F.R. § 
3.159 is revised in its entirety and now includes definitions 
such as what is considered to be competent lay and medical 
evidence and what is considered to be a substantially 
complete application.  66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159(a)(1)-
(3)).

The implementing regulations also remove references to "well 
grounded" claims found in the former regulations, effective 
November 9, 2000.  See 66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.102) and 
66 Fed. Reg. 45,620, 45,632 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.326).

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court of Appeals for Veterans Claims (Court) held that where 
a law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran should and will apply unless Congress provides 
otherwise or permits the Secretary to do otherwise.  In 
Bernard v. Brown, the Court held that when the Board 
addresses in its decision a question that had not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that question and an opportunity to submit 
such evidence and argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  Bernard, 4 Vet. App. 384, 392-94 (1993).

The Board finds that the veteran is not prejudiced by its 
consideration of his claims pursuant to this new legislation 
and implementing regulations.  

The veteran's application appears to be complete.  He has 
been furnished with a statement of the case, and supplemental 
statements of the case that have informed him of the criteria 
for service connection, and of the evidence necessary to 
substantiate his claim.  The Board's remands have also served 
to inform the veteran of the evidence necessary to 
substantiate his claim. 

The RO has sought and obtained all reported private and VA 
treatment records.  The veteran has now been afforded an 
examination to determine the nature of any current 
psychiatric disability and its relationship to service.  The 
actions of the Board and the RO have satisfied the 
obligations of VA defined in the Veterans Claims Assistance 
Act of 2000 (VCAA).  See Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 
see also Karnas. v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

As the veteran has been afforded the notice and assistance 
that the VCAA requires VA to render before adjudicating a 
compensation claim, he will not be prejudiced if the Board 
decides his claim at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Further, the veteran's representative has 
had the opportunity to present argument to the Board 
subsequent to the adoption of the VCAA.  The representative 
has not had an opportunity for argument subsequent to the 
adoption of the implementing regulations.  However, the 
implementing regulations merely define terms used in the VCAA 
and provide procedures for implementing the new law.  The 
regulations do not provide any additional rights to the 
veteran.  66 Fed. Reg. 45,629.  Therefore, the Board's 
consideration of his claim does not prejudice the veteran.

ii.  Merits of the Claim

Service connection may be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Direct 
service connection may be established for a current 
disability when the evidence shows affirmatively that the 
disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  Direct service 
connection may be granted for any disease not diagnosed 
initially until after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service.  38 C.F.R. § 3.303(d).

Service connection requires satisfactory proof of three 
propositions: the existence of current disability, the 
incurrence or aggravation of an injury or disease during 
service, and a nexus, or causal relationship, between that 
in-service injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Furthermore, 
these essential elements of a service-connection claim must 
be established by competent evidence, which may be lay or 
medical depending on the proposition in concern.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  When the proposition is 
shown to be of a medical nature, such as medical nexus, 
etiology, or diagnosis, then medical evidence is required.  
Voerth v. West, 13 Vet. App. 117, 120 (1999).

If in the case of a veteran with 90 days or more of 
continuous active service occurring after December 31, 1946, 
schizophrenia becomes manifest to a compensable degree within 
the post-service period prescribed by law, the disease will 
be considered to have been incurred in service even absent 
evidence to that effect unless there is affirmative evidence 
to the contrary (including a showing of an intercurrent cause 
for the disease).  38 C.F.R. §§ 3.307, 3.309 (2000).  

In this case, however, the veteran's service medical records, 
as well as records for the period from 1973 to 1980 contain 
no findings referable to schizophrenia.  Records of treatment 
received by the veteran at the Clarion [Pennsylvania] 
Counseling Center that have been associated with the claims 
file cover a period from 1973 through 1999.  These do not 
reflect a diagnosis of schizophrenia until 1981.  Indeed, in 
a progress note prepared in July 1973, a physician opined 
that the veteran was showing no signs of psychosis or 
significant depression then.  None of these records--
including a July 1988 history and summary prepared by a 
physician there and specifically referring to the veteran's 
military service--suggests that the psychiatric problems 
displayed by the veteran go back to the time of his service.  

A discharge summary from Oil City [Pennsylvania] Area Health 
Center showing that the veteran was hospitalized there for 
schizophrenia in May 1990-June 1990 likewise does not link 
his condition to service.  

VA records of outpatient and inpatient psychiatric treatment 
dated from 1991 to 1999 also fail to suggest that there might 
be a relationship between the psychiatric illness then 
displayed by the veteran and his time in service.

Robert Luderer, D.O., has furnished two statements linking 
the veteran's schizophrenia to service.  The first, which is 
dated in April 2000, is a one-sentence statement that "[i]n 
my medical opinion, [the veteran's] paranoid schizophrenic 
and seizure disorder were aggravated by his tenure in the 
military service."  The second, dated in February 2001, 
states in its entirety:  "[redacted] was diagnosed as 
schizophrenic by the US Army and discharged.  He has been 
under psychiatric therapy from the Veterans Administration 
since his discharge from the US Army and they have 
chronically disabled him, since that time."

Dr. Luderer's April 2000 statement expressed an opinion 
without offering factual support therefor.  In his February 
2001 statement, Dr. Luderer put forth a factual account on 
which he was basing his opinion, which was inaccurate.  The 
veteran was not diagnosed with schizophrenia during service, 
nor had he been receiving psychiatric treatment from VA since 
his discharge from service.  The service medical records show 
that in January 1973 he was noted to have a two-year history 
of violence and confusion.  The diagnosis was seizure 
disorder.  Dr. Luderer did not buttress his opinions with 
clinical observations of his own.  

The Board Remand of September 2000 required that a VA 
examination be performed to address the question whether the 
veteran's schizophrenia was the result of a service-related 
disease or injury.  Such an examination took place in April 
2001.  

The examiner reviewed the veteran's medical history, 
including the medical evidence in the claims file.  He 
recorded the clinical findings arrived at during the 
examination.  

The examiner's multiaxial assessment included diagnoses of 
"[s]chizophrenia, chronic, residual type (not service 
connected)" on Axis I, "[m]ild [m]ental [r]etardation" on 
Axis II, and "[s]eizure disorder" on Axis III.  The 
examiner gave several reasons for his opinion that the 
diagnosed schizophrenia was not related to the veteran's 
service:  the veteran's short period of service, lasting for 
approximately 90 days; lack of documentary evidence 
suggesting that the veteran had schizophrenia during, before, 
or immediately after service; the lack of a documented 
diagnosis of schizophrenia until 1981; and the sufficiency of 
the seizure disorder (which the examiner opined had created 
behavioral anomalies) to explain why the veteran had been 
found unfit for service, coupled with his "limited 
intellect." 

When, as here, the record contains medical opinions that are 
in conflict, the Board may prefer one opinion over the 
other(s) on the basis of its assessment of the weight and 
credibility of each.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994).  

Dr. Luderer's opinion is based on an inaccurate history, and 
he provides essentially no rationale for his conclusions.  In 
contrast, the VA examiner gave an opinion that was manifestly 
based on review and knowledge of the veteran's medical 
history, including the medical evidence in the claims file.  
He buttressed his opinion with clinical observations.  The 
Board, therefore, considers the opinion of the VA examiner to 
be more credible than that of Dr. Luderer.

It might be argued that the report of private hospitalization 
in May and June 1990 supports the veteran's claim.  In the 
report a physician reported that the veteran had a long 
history of emotional difficulty, and that the physician had 
probably seen the veteran over the previous 15 years.  The 
diagnoses were paranoid schizophrenia and a seizure disorder.  
However, this report does not indicate that the schizophrenia 
had its onset in service or was present to a compensable 
degree within one year of service.

The opinion of the VA examiner is sufficient to resolve the 
determinative issue in this case, whether it is at least as 
likely as not that the schizophrenia with which the veteran 
is currently diagnosed was caused directly or indirectly by 
his military service.  Not only is it well supported, it is 
consistent with the clinical records contained in the claims 
file.  

In this case, then, the preponderance of the evidence is 
against the claim of entitlement to service connection for 
schizophrenia.  Therefore, the claim will be denied.


ORDER

Service connection for schizophrenia is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 

